Citation Nr: 0728172	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to service connection for residuals of left knee 
prepatellar bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in November 2005, 
at which time the Board determined that additional 
evidentiary development was needed.  All requested 
development has been completed and the claim is now properly 
before the Board for appellate consideration.  



FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has residuals of 
left knee prepatellar bursitis that are due to any incident 
or event in military service, and degenerative joint disease 
of the left knee was not manifested within one year after 
separation from active service.  



CONCLUSION OF LAW

Residuals of left knee prepatellar bursitis were not incurred 
in or aggravated by service, nor may degenerative joint 
disease of the left knee be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2005, March 2006, and August 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The VCAA letters 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal department or agency, 
including VA, the service department, and the Social Security 
Administration.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the November 2005, March 
2006, and August 2006 letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was advised of his opportunities to submit 
additional evidence.  Subsequently, a December 2006 SSOC 
provided him with yet an additional 60 days to submit 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the Dingess information was provided in the 
December 2006 SSOC.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the evidence reveals the veteran is currently 
diagnosed with mild degenerative joint disease of the left 
knee.  See August 2006 VA examination report.  The veteran 
has asserted that service connection is warranted in this 
case because he attributes his current left knee disability 
to a diagnosis of left knee prepatellar bursitis that was 
rendered during his military service.  The veteran's service 
medical records (SMRs) show that he was indeed diagnosed with 
left knee prepatellar bursitis.  Therefore, the controlling 
issue in this case is whether there is competent medical 
evidence which establishes that the veteran's current 
disability is related to his military service, to include the 
diagnosis of left knee prepatellar bursitis rendered therein.  

As noted, the SMRs show that, in October 1958, the veteran 
was treated for problems with his left knee.  He complained 
that his knee had started swelling the previous day, and five 
hours later he could not walk.  He said he had not been 
injured and that he had never experienced anything like that 
before.  The prognosis was a swollen left knee at the 
patellar area, but the examiner questioned whether the 
veteran suffered from bursitis.  The veteran was diagnosed 
with bilateral prepatellar bursitis later that same month.

From May to June 1959, the veteran was admitted to the 
hospital complaining of "enlarged knee caps," among other 
things.  While in the hospital, he received treatment for his 
bursitis, which included aspiration of fluid and injection of 
medication into his knees.  He was also given bilateral casts 
for ten days, after which time he was allowed to move around 
freely.  After one week of that activity, the bursitis did 
not return, and the veteran's condition was considered cured.  
When discharged from the hospital, the diagnosis was 
"bursitis, chronic, bilateral, prepatellar, cured."  At the 
veteran's discharge examination in June 1959, the examiner 
noted the veteran had bursitis in both knees, for which he 
had received adequate treatment, and subsequently had no 
complications or sequelae.  

Although the veteran's SMRs show he was treated for left knee 
prepatellar bursitis during service, he has not submitted any 
medical evidence showing he received any post-service medical 
treatment for a chronic left knee disability.  In this 
regard, the Board notes that the RO sent the veteran a letter 
requesting he provide the names, addresses, and approximate 
dates of all health care providers who have examined or 
treated him for his left knee prepatellar bursitis; however, 
the veteran has not responded to the RO's request by 
providing names of health care providers or by submitting 
medical records documenting any post-service medical 
treatment.  The Board does note that the August 2006 VA 
examination  report reflects that the veteran reported he has 
had episodic pain since he injured his left knee during 
service.  However, the evidence does not show, nor does the 
veteran allege, that he ever received treatment for left knee 
problems after service.  In this regard, the Board notes that 
VA outpatient treatment records dated from February 2000 and 
February 2004 are negative for any complaints, treatment, or 
findings related to a left knee disability.  The Board does 
note that the VA outpatient treatment records reflect that 
the veteran has complained of occasional tingling and pain in 
his legs up to his hips; however, that symptomatology has 
been attributed to a non-service-connected disability, i.e., 
diabetes mellitus.  

The veteran was afforded a VA examination in August 2006 in 
order to determine whether he currently has a left knee 
disability which is related to the in-service diagnosis of 
left knee prepatellar bursitis.  The VA examiner noted that 
the veteran injured his knees in early military service and 
was diagnosed with bursitis of the left knee in basic 
training.  On examination, the veteran had decreased and 
painful range of motion and X-rays revealed minimal bilateral 
degenerative changes of the femorotibial joints with mild 
bilateral patellofemoral joint arthritic changes.  After 
reviewing the evidence of record and examining the veteran, 
the VA examiner concluded that, "on a less likely as not 
basis, current degenerative joint disease of the knees was 
not caused by his bursitis 49 years ago."  In rendering his 
opinion, the VA examiner explained that pre-patellar bursitis 
in the remote past is not a causal factor in the development 
of degenerative joint disease.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for left knee prepatellar bursitis.  In making 
this determination, the Board finds most probative the 
opinion rendered by the examiner who conducted the August 
2006 VA examination.  In rendering his opinion, the examiner 
relied upon the history provided by the veteran, physical 
examination of the veteran, review of the claims file, and 
his medical expertise.  The Board notes that the examiner 
provided a complete explanation to support his opinion, 
specifically noting that pre-patellar bursitis diagnosed 49 
years ago is not a causal factor in the development of 
degenerative joint disease.  The Board also notes there is no 
competent medical evidence of record to rebut the VA 
examiner's conclusion.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran's current 
left knee is due to the in-service diagnosis of left knee 
prepatellar bursitis, the veteran's claim must be denied.  
The only evidence of record showing the veteran's left knee 
prepatellar bursitis is due to military service is the 
veteran's own statements; however, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We 
recognize that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
where a case requires proof of a causal nexus over many 
decades between in-service problems and the present time, 
professional opinion evidence is required to make that 
connection.

The Board has also considered whether presumptive service 
connection for degenerative joint disease (arthritis) is 
available in this case.  However, the evidence shows the 
veteran was diagnosed with degenerative joint disease in 
August 2006, which is more than 40 years after he was 
separated from service.  Therefore, presumptive service 
connection is not warranted in this case.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for left knee prepatellar 
bursitis, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for residuals of left knee 
prepatellar bursitis is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


